DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.
 
3.	Claims 49-57 are pending upon entry of amendment filed on 6/6/22.

Claims 49-57 are under consideration in the instant application.

4.	The information disclosure statement (IDS) submitted on 6/6/22 have been considered. The list of copending applications in the supplemental IDS filed on 6/6/22 has been considered and treated as PTO-1449.

5.	The following rejection remains.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 49-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S.Pub. 2009/0117103 (of record) in view of U.S. Pub 2010/0086545 (IDS reference, of record) for the reasons set forth in the office action mailed on 1/4/22.

The ‘103 publication discloses purification of antibody from hybridoma by protein A chromatography, anion exchange and cation exchange chromatography (Examples, p. 28-30) in that order including the finishing steps. The finishing steps include filtrations and concentrations ([292]).  The filtrations using 0.1 micron filter of claim 57 is included in this rejection as the filtration includes nanofiltration  of Pall DV20 or Planova 15 or 20N ([0087]).  Planova filters of 15-20 are 15-20nm in pore sizes and it is expected to filter via 0.1micron that is 100nm.

Moreover, the ‘103 publication teaches the hybridomas are produced by CHO (p.14, [0131-134]) and diafiltration combines dialysis and concentration to reduce unnecessary loss of antibody ([0085]) and the anion exchange chromatography is carried out by the Q sepharose FF (Example 5).

Further, viral removal is accomplished at pH 3.5 and it can be carried out at any point of the chromatographical procedures ([0087-0088]) and meets the limitations of claims 51-52.

The disclosure of the ‘103 publication differs from the claimed invention in that it does not teach the use of the SEQ ID NO:29 and 32 alpha synuclein antibody as in claim 49 of the instant application.

The ‘545 publication teaches alpha-synuclein antibody produced by hybridoma 9E4 deposited under ATCC accession number PTA-8221 ([0051-0059]) and pharmaceutical compositions thereof (p.28).   The ‘545 publication teaches that the antibodies are veneered or humanized (p. 18).   

The currently amended claims recite “an antibody comprising a light chain having an amino acid sequence comprising SEQ ID NO:29 and a heavy chain having an amino acid sequence comprising SEQ ID NO:32” read on any fragment of the SEQ ID Nos: 29 or 32, respectively.  If Applicant is meant to recite the entire amino acid sequence of SEQ ID NO:29 or 32, Applicant is required to use “the” amino acid sequence comprising SEQ ID NO:29/32.  Regardless, the previously claimed 9E4 contains the SEQ ID NO:29/32, it meets the limitations of the currently claimed invention.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use SEQ ID NO:29 and 32 of the ‘545 publication into the antibody purification method taught by the ‘103 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because chromatographic techniques are optimized for hybridoma purification would expedite purification process.  

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 6/6/22 has been fully considered but they were not persuasive.

Applicant has asserted that there is no motivation to combine the references.  Applicant has further asserted that the purification system that is suitable for NS0 would not be selected for the CHO expression system.  Applicant adds pI, hydrophobicity and other post translational modifications must be considered and the assumption between interchangeable purification for NS0 and CHO proteins does not exist. Applicant has submitted Li and Shukla references to support this assertion. 

Unlike Applicant’s assertion, the consensus of the Li and Shukla references is the host cell protein is challenging in protein purifications.  Although HCP is challenging, protein A chromatography removes more than 90% of HCP and further polishing purifies more by ion exchanges (Li references).  In addition, Shukla suggests HCP clearance using by-pass approach.  Note both references submitted by Applicant use CHO system with protein A and other ion exchange column chromatography. Neither Li nor Shukla mentions purification schemes that is suitable for NS0 cannot interchangeably be used for CHO as Applicant’s assertion.  Indeed, both references use protein A and additional chromatography to purify CHO expressed proteins and support the protein A and ion exchanges that are used in the ‘103 publication may also be suitable for CHO expressed synuclein antibody. Although the exemplary expressions were subcloned in NS0 cells, the ‘103 publication allows generations of antibodies in mammalian expression system including CHO (p. 14) as required by the claimed invention and protein A and ion exchanges are suitable in purifying the claimed antibody protein. 

As discussed previously, the expression of synuclein antibody is done in CHO cell is taught by the ‘545 publication and also allows expression systems that are in myeloma cell lines ([0190-0191]). The antibodies can be interchangeably expressed in NS0 or CHO and the purifications include column and HPLC purifications (p. 20). Thus, the known purification methods are applicable in NS0 or CHO and the motivation to use purification method that reduces endotoxin remains obvious.  The rejection is maintained.

9.	The following new ground of rejection is set forth upon further consideration.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 49-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S.Pub. 2009/0117103 (of record) in view of U.S. Pat. 7,662,930 (newly cited) and U.S. Pub 2010/0086545 (IDS reference, of record).

The ‘103 publication discloses purification of antibody from hybridoma by protein A chromatography, anion exchange and cation exchange chromatography (Examples, p. 28-30) in that order including the finishing steps. The finishing steps include filtrations and concentrations ([292]).  The filtrations using 0.1 micron filter of claim 57 is included in this rejection as the filtration includes nanofiltration  of Pall DV20 or Planova 15 or 20N ([0087]).  Planova filters of 15-20 are 15-20nm in pore sizes and it is expected to filter via 0.1micron that is 100nm.

Moreover, the ‘103 publication teaches the hybridomas are produced by CHO (p.14, [0131-134]) and diafiltration combines dialysis and concentration to reduce unnecessary loss of antibody ([0085]) and the anion exchange chromatography is carried out by the Q sepharose FF (Example 5).
Further, viral removal is accomplished at pH 3.5 and it can be carried out at any point of the chromatographical procedures ([0087-0088]) and meets the limitations of claims 51-52.

The disclosure of the ‘103 publication differs from the claimed invention in that it does not teach the use of the SEQ ID NO:29 and 32 alpha synuclein antibody as in claim 49 of the instant application.

The ‘930 patent teaches protein purification schemes comprising protein A column chromatography, anion and/or cation exchanges and viral inactivation steps (claims 1-8).  These protein purification methods are suitable for removal of CHOP (col.4-5) and other impurities.

The ‘545 publication teaches alpha-synuclein antibody produced by hybridoma 9E4 deposited under ATCC accession number PTA-8221 ([0051-0059]) and pharmaceutical compositions thereof (p.28).   The ‘545 publication teaches that the antibodies are veneered or humanized (p. 18).   

The currently amended claims recite “an antibody comprising a light chain having an amino acid sequence comprising SEQ ID NO:29 and a heavy chain having an amino acid sequence comprising SEQ ID NO:32” read on any fragment of the SEQ ID Nos: 29 or 32, respectively.  If Applicant is meant to recite the entire amino acid sequence of SEQ ID NO:29 or 32, Applicant is required to use “the” amino acid sequence comprising SEQ ID NO:29/32.  Regardless, the previously claimed 9E4 contains the SEQ ID NO:29/32, it meets the limitations of the currently claimed invention.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use SEQ ID NO:29 and 32 of the ‘545 publication into the antibody purification methods taught by the ‘103 publication and ‘930 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because chromatographic techniques are optimized for hybridoma purification would expedite purification process and remove additional impurities caused by CHO, DNA and other RNA. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

13.	No claims are allowable.

14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Monday thru Friday 8:30 - 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Yunsoo Kim
Patent Examiner
Technology Center 1600
August 10, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644